Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 12/2/2021. Applicant amended claim 1, claim 1 is pending in this application.

Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., universal electric actuator designed for installation in ball valves of sizes commonly produced in the industry) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Though in this case intended use limitation is not recited in the claim. In response to applicant's argument that “[t]he universal electric actuator is used in water supply networks and can be mounted onto the mass-produced ball valves”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
The combination of US Patent to Hilpert et al. (4,647,003) in view of US Patent Application Publication to Eschborn et al. (2010/0025610) meets all the limitations of claimed subject matter. As noted above, the intended use of the claimed invention does not patentably distinguish the claimed invention from the cited prior art.
Applicant’s amendment to claim 1, overcomes the claim objection and 35 USC 112 (b) rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Hilpert et al. (4,647,003) in view of US Patent Application Publication to Eschborn et al. (2010/0025610).
Regarding claim 1, Hilpert et al. disclose an actuator for controlling a ball valve (Fig. 5), comprising an actuator, a gear with a main shaft (8); wherein the actuator is provided with a coupling device to fasten it on a stem (20) of the ball valve, the coupling device comprising an engagement adapter with projections (3b), an adapter washer (19b) and a securing member (screw for element 25), with the main shaft (8) of the reduction gear provided with a through hole for receiving the stem of the ball valve (20) and the securing member (screw for element 25), and a seat provided on a joint side of the actuator and the stem of the ball valve (20), with the adapter washer (19b) being fitted into the seat of the main shaft (8), and the engagement adapter being joined permanently to a case of the actuator  to engage a body of the ball valve with the projections (3b).
Hilpert et al. do not disclose the actuator is an electric actuator or a reduction gear for the main gear shaft. However, Eschborn et al. also teaching a pinion driven actuator for a valve, teach an electrical motor actuator (38) with a reduction gear (by means elements 66 and 68) to actuate a pinion gear to provide a high torque actuator with a relatively low profile. Therefore a person having ordinary skill in the art would adapt the electrical motor actuator teaching of Eschborn et al. to the actuator disclosed by Hilpert et al. to provide a high torque capability with relatively low profile. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753